 



Exhibit 10.1

GUARANTEE ASSUMPTION AGREEMENT

     GUARANTEE ASSUMPTION AGREEMENT, dated as of June 24, 2002 (this “Guarantee
Assumption Agreement”), made by each of the signatories hereto (the “Additional
Guarantors”) in favor of the Lenders. All capitalized terms not defined herein
shall have the meaning ascribed to them in the Credit Agreement referred to
below.

W I T N E S S E T H:

     WHEREAS, it is a condition to the continuing effectiveness of the Three
Year Competitive Advance and Revolving Credit Facility Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of July 31, 2001, among Zimmer Holdings, Inc., Zimmer,
Inc., Zimmer K.K., Zimmer LTD., the Borrowing Subsidiaries, the lenders parties
thereto (the “Lenders”), JPMorgan Chase Bank (formerly known as The Chase
Manhattan Bank), as administrative agent for the Lenders, JPMorgan Chase
Bank-Tokyo Branch (formerly known as The Chase Manhattan Bank, Tokyo Branch), as
administrative agent for the Japanese Lenders, JPMorgan Europe Ltd (formerly
known as Chase Manhattan International Limited), as administrative agent for the
Euro Lenders, Bank of America, N.A., as syndication agent for the Lenders,
JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), as competitive
advance facility agent, ABN Amro Bank N.V., as co-documentation Agent, Fleet
National Bank, as co-documentation Agent, and Suntrust Bank, as co-Documentation
Agent, that the Additional Guarantors execute and deliver this Guarantee
Assumption Agreement in order to become Guarantors under the Credit Agreement;
and

     WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Guarantee Assumption Agreement in order to become a Guarantor under the Credit
Agreement;

     NOW, THEREFORE, in consideration of the premises set forth above, it is
agreed:

     1. Additional Guarantor. By executing and delivering this Guarantee
Assumption Agreement, each Additional Guarantor hereby agrees to become a
“Guarantor” for all purposes of the Credit Agreement and, as such, expressly
assumes all of the obligations and liabilities of a Guarantor thereunder.
Without limiting the generality of the foregoing, such Additional Guarantor
hereby guarantees to each Lender and their respective successors, indorsees,
transferees and assigns the prompt and complete payment and performance by the
Borrowers when due (whether at stated maturity, by acceleration or otherwise) of
the Borrower Obligations in the same manner and to the same extent as is
provided in Section 15.16 of the Credit Agreement. Each Additional Guarantor
further agrees to be bound by all of the provisions of the Credit Agreement
applicable to a Guarantor thereunder and agrees that it shall become a
Guarantor, for all purposes of the Credit Agreement to the same extent as if
originally a party thereto with the representations and warranties contained
therein being deemed to be made by the undersigned as of the date hereof.

 



--------------------------------------------------------------------------------



 



  2

     2.     Governing Law. This Guarantee Assumption Agreement shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

[Rest of page left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
Assumption Agreement to be duly executed and delivered as of the date first
above written.

      ZIMMER PRODUCTION, INC., as Additional
Guarantor     By: /s/ James T. Crines                                        
      Name: James T. Crines
      Title: Vice President and Treasurer     ZIMMER FINANCE, INC., as
Additional Guarantor     By: /s/ James T.
Crines                                        
      Name: James T. Crines
      Title: President     ZIMMER ORTHOPAEDIC SURGICAL
PRODUCTS, INC., as Additional Guarantor     By: /s/ James T.
Crines                                        
      Name: James T. Crines
      Title: Vice President & Treasurer     ZIMMER US, INC., as Additional
Guarantor     By: /s/ James T. Crines                                        
      Name: James T. Crines
      Title: Vice President & Treasurer     ZIMMER TECHNOLOGY, INC., as
Additional
Guarantor     By: /s/ James T. Crines                                        
      Name: James T. Crines
      Title: Vice President & Treasurer

 



--------------------------------------------------------------------------------



 

        ZIMMER CARIBE, INC., as Additional Guarantor     By: /s/ Robert
Sambolin                                        
      Name: Robert Sambolin
      Title: Vice President & General Manager

 